Grant, C. J.
(after stating the facts). The allegations of the bill are fully sustained by the evidence. When complainants’ teamsters presented the contract to them in Jnly, they informed complainants that it was not so much the wages, but it was “the scale they wanted them to sign.” The teamsters did not have the contract with them, and again called in the evening, with the defendant *514Innis. The contract being a long one, complainants took time to consider it; and when Innis and the teamsters called, a few days afterwards, complainants declined to sign it, and informed Innis and the teamsters that they had made arrangements with the Shedden Truck Company and others to do their trucking during the summer. The Shedden Truck Company employed only union men. Complainants also employed one Richardson, who owned a team, and was not a member of the union, to do some teaming. The union teamsters immediately began obstructing Mr. Richardson in his work, by getting in his way, and howling at him; and, when Mr. George Beck came up on his bicycle, some one in the crowd cried out: “Here is a rope. Hang Beck with that. That is the fellow you want.” Some sticks and bricks were also thrown. A policeman was called, and then the union teamsters gave Mr. Richardson the right of way. Meanwhile crowds collected in a threatening manner around the mill to watch those going to purchase and to endeavor to stop them. Two policemen were called in to preserve order. This state of affairs continued for about a week, during which time customers were intimidated and frightened away, and the Shedden Truck Company forced to refuse to do trucking for complainants. The boycotting circular was issued, and it was distributed to complainants’ customers and others by the representatives of the union, in the streets and elsewhere.
On August Ith the executive committee from the Council of Trades and Labor Unions, accompanied by Mr. Innis, visited complainants, and endeavored to persuade them to sign the agreement. Union teamsters to the number of 10 or 15 were then outside in the street, making considerable noise. Complainants refused to sign the scale, and informed their visitors that they had employed the Shedden Truck Company to do their trucking for the summer, and that when they brought their teams back in the fall they would notify the union. This pacified the union, though the result was to throw the five teamsters *515then belonging to the union and employed by complainants out of employment. In October complainants brought back their teams, and notified Innis of the fact, and that they should employ their own teamsters, and would not sign the contract. Then the Teamsters’ Union, defendant Innis, and others, evidently with the approval of the Trades Council, began the systematic course of conduct complained of. Meanwhile complainants’ teamsters, without their advice or knowledge, had withdrawn from the union. Members of the union followed complainants’ teamsters along the streets, howling at them, and using aggressive, abusive, and filthy language. They followed them to their destination, and there threatened to boycott the customers of Beck & Sons. They intercepted upon the streets those who were going to the mill with their teams. Defendant Innis boasted that he had turned 15 customers away in one day. Violence was threatened by Delegate Innis and others. Some of them even went into the barn of the complainants, and endeavored, by abusive and threatening language, to drive the teamsters away from their work. Their conduct and threats were in some instances accompanied by language too filthy to print. These facts are unchallenged, the defendants introducing no testimony to deny them or to impeach the character of the witnesses. In this condition of affairs, complainants filed this bill to enjoin these illegal acts, and to save their business from destruction, and themselves from financial ruin.
The defendants have not appealed from the decree against them. No attempt is made by their counsel to defend or justify their action, or to deny the many acts of intimidation, threats, and almost violence; and the learned circuit judge in his opinion said: \ “ I am satisfied these things have been done, and that defendants have combined together for this purpose. I do not intend to justify the publication.” Their counsel frankly concede that “it was unlawful for defendants .to enter upon the premises of the complainants, or to gather in groups in the street in *516front of complainants’ premises, or to use any force or violence for the accomplishment of their purpose.” In I other words, they concede that defendants were engaged 1 in an “unlawful conspiracy,” as defined by Shaw, C. J., in Com. v. Hunt, 4 Metc. (Mass.) 111, 121 (38 Am. Dec. 346), a definition approved by the Supreme Court of the United States in Callan v. Wilson, 127 U. S. 540, 555, viz.:
“The general rule of the common law is that it is a criminal and indictable offense for two or more to confederate and combine together, by concerted means, to do that which is unlawful or criminal, to the injury of the public, or portions or classes of the community, or even to the rights of an individual.”
The decree sanctioned the distribution of the boycott circulars to customers and the public generally, except in front of the mill premises, and any form of boycott, either to complainants or to their customers, without the actual use of violence, and sanctioned threats to injure, affect, and ruin complainants’ business, when unaccompanied by violence or threat of violence. From this part of the decree complainants have appealed. -------
It is conceded that courts of equity have jurisdiction to restrain conspiracies of this character when irreparable injury is sure to follow. Suits at law would be inadequate, and a multiplicity of suits at law would arise. Complainants were engaged in a lawful business, and carrying it on in a lawful manner. They had done nothing to the defendants, or any of them, either illegal, immoral, or unjust. They were paying wages to their teamsters in fact greater' than the union teamsters received, because they made no deductions for certain lost time which the union employers made. The law protects them in the right to employ whom they please, at prices they and their employés can agree upon, and to discharge them at the expiration of their term of service or for violation of their contracts. This right must be maintained, or personal liberty is a sham. So, also, the laborers have *517the right to fix a price upon their labor, and to refuse to work unless that price is obtained. Singly, or in combination, they have this right. They may organize in order to improve their condition and secure better wages. They may use persuasion to induce men to join their organization, or to refuse to work except for an established wage. They may present their cause to the public in newspapers or circulars, in a peaceable way, and with no attempt at coercion. If the effect in such case is ruin to the employer, it is damnum absque injuria, for they have only exercised their legal rights. The law does not permit either party to use force, violence, threats of force or violence, intimidation, or coercion. The right to trade and the personal liberty of the employer alone are not involved in this case; the right of the laborer to sell his labor when, to whom, and for what price he chooses is involved.
The five teamsters of the complainants were satisfied with their wages and their treatment. By the action of the defendants, they were thrown out of employment during the summer, except as complainants employed them, when they could, at other work about their mill. The union would not permit Mr. Pfaff to use a horse and wagon which complainants tendered him free of expense, in order that he might provide for himself and family. A boycott of labor as well as of capital is therefore involved in this controversy. The acts and conduct of these defendants are not those of freedom, but of tyranny.
Let us look at the correlative of what these defendants did. If employés have the right to combine to fix their wage rate, — and this is conceded, — employers have the like right to combine to fix a rate they are willing to pay. The law is the same for both, and is alike open to both. If the employers of Detroit had combined in secret organization, established a rate, and agreed to boycott, in the manner these defendants boycotted complainants, any employer and his laborers who would pay more than the price the combination had agreed to, and had carried the *518conspiracy out as was done here, would these defendants consider that just and lawful conduct ? Neither courts of equity nor of law would turn such employer and employés away from its temple of justice without a remedy.
It requires no argument to show that in this case, both in reason and authority, actions at law would be utterly inadequate. The course pursued by these defendants, if unchecked, would soon ruin the complainants? business, and bring upon them financial ruin. The defendants and their associates well knew this, and undoubtedly hoped to force complainants to abdicate their legal rights, and to permit defendants to dictate whom complainants should employ, the price they should pay, and the reasons for discharging their employés. While some writers have doubted the remedy by injunction, it is now settled beyond dispute. Thomas v. Railway Co., 62 Fed. 803; Springhead Spinning Co. v. Riley, L. R. 6 Eq. Cas. 551; Vegelahn v. Guntner, 167 Mass. 92 (35 L. R. A. 722, 57 Am. St. Rep. 443); Davis v. Zimmerman, 91 Hun, 489; Gilbert v. Mickle, 4 Sandf. Ch. 357; U. S. v. Elliott, 64 Fed. 27; Hopkins v. Oxley Stave Co., 28 C. C. A. 99, 83 Fed. 912; Toledo, etc., R. Co. v. Pennsylvania Co., 54 Fed. 730 (19 L. R. A. 387); Sherry v. Perkins, 147 Mass. 212 (9 Am. St. Rep. 689); Hamilton-Brown Shoe Co. v. Saxey, 131 Mo. 212 (52 Am. St. Rep. 622); Arthur v. Oakes, 11 C. C. A. 209, 63 Fed. 310 (25 L. R. A. 414). Many more authorities might be cited.
There is a long list of civil and criminal authorities which might also be cited holding such combinations unlawful. Among them are the following: State v. Donaldson, 32 N. J. Law, 151 (90 Am. Dec. 649); State v. Glidden, 55 Conn. 46 (3 Am. St. Rep. 23); Reg. v. Bunn, 12 Cox, Cr. Cas. 316; Rex v. Ferguson, 2 Starkie, 489; People v. Fisher, 14 Wend. 9 (28 Am. Dec. 501); People v. Kostka, 4 N. Y. Cr. R. 429; Walker v. Cronin, 107 Mass. 555; Carew v. Rutherford, 106 Mass. 1 (8 Am. Rep. 287); People v. Melvin, 2 Wheeler, Cr. Cas. 262; Crump v. Com., 84 Va. 927 (10 Am. St. Rep. 895); *519State v. Stewart, 59 Vt. 273 (59 Am. Rep. 710); Callan v. Wilson, 127 U. S. 540. For instances of lawful combinations, see Com. v. Hunt, 4 Metc. (Mass.) 111 (38 Am. Dec. 346); Master Stevedores’ Association v. Walsh, 2 Daly, 1; Wood v. Bowron, 10 Cox, Cr. Cas. 344; Mogul Steamship Co. v. McGregor, 23 Q. B. Div. 598; Allen v. Flood, 23 App. Cas. 1; Brewster v. Miller, (Ky.) 41 S. W. 301; Macauley v. Tierney, 19 R. I. 255 (37 L. R. A. 455, 61 Am. St. Rep. 770); Clemmitt v. Watson, 14 Ind. App. 38.
The law abhors subterfuges. It lays aside the covering, and looks to the actual facts beneath. In the language of Chief Justice Shaw:
“The law is not to be hoodwinked by colorable pretenses ; it looks at truth and reality, through Whatever disguise it may assume.” Com. v. Hunt, 4 Metc. (Mass.) 111, 129 (38 Am. Dec. 346).
Threats in language are not the only threats recognized by the law. Covert and unspoken threats may be just as effective as spoken threats. So, where banners were displayed in front of one’s premises bearing the following inscription: “Lasters are requested to keep away from P. P. Sherry’s. Per order L. P. U.,”- — -it was held unlawful, and the act restrained by injunction. Sherry v. Perkins, 147 Mass. 212 (9 Am. St. Rep. 689). The court said: “The banner was a standing menace to all who were, or wished to be, in the employment of the plaintiffs, to deter them from entering the plaintiffs’ premises.” The court held that the display of the banners was part of the scheme unlawfully entered into.
So, when these defendants went, in numbers of from 5 to 25, along the streets, and into the business houses of complainants’ customers, distributing these circulars, which contained false statements, as hereinafter shown, and which commenced and closed with the words, “Boycott Jacob Beck & Sons,” they intended, in emphatic manner, to convey to the customers of complainants that they would be treated in like manner unless they ceased to trade *520with complainants. The distance that this was done from the mill of the complainants does not detract from its character or harmfulness. It was just as effective and as wrong when done 1,000 feet from the mill as when done 10 feet from it. The act itself, not the distance, determines its character. The circular was false in stating that complainants had violated their agreement or had discharged their union men. They had done neither. It was also false in conveying the impression that complainants were not paying living wages or giving their employés fair treatment. The use of this false circular was one of the potent means to carry out the conspiracy. The defendants by their conduct gave every laborer and custómer of complainants their definition of what they understood the term “boycott” to mean. It would be idle to argue that these circulars were not intended as a menace, intimidation, and coercion. They were so used, and were “a standing menace” to every one who wished to work for, or trade with, complainants. They constituted a part of the unlawful scheme, and their circulation should have been enjoined.
To picket complainants’ premises in order to intercept their teamsters or persons going there to trade is unlawful. It itself is an act of intimidation, and an unwarrantable interference with the right of free trade. The highways and public streets must be free to all for the purposes of trade, commerce, and labor. The law protects the buyer, the seller, the merchant, the manufacturer, and the laborer in the right to walk the streets unmolested. It is no respecter of persons; and it makes no difference, in effect, whether the picketing is done 10 or 1,000 feet away.
It will not do to say that these pickets are thrown out for the purpose of peaceable argument and persuasion. They are intended to intimidate and coerce. As applied to cases of this chai’acter, the lexicographers thus define the word “picket”: “A body of men belonging to a trades union sent to watch and annoy men working in a *521shop not belonging to the union, or against which a strike is in progress.” Cent. Diet.; Webst. Diet. The word originally had no such meaning. This definition is the result of what has been done under it, and the common application that has been made of it. This is the definition the defendants put upon it in the present case. Possibly the decree is specific enough to include picketing, but we deem it our duty to place it beyond controversy.
The decree permits “boycotting by peaceful means,” and the ruin of complainants’ business by threats or any means short of violence. If, as some authorities hold, the term “boycott” has no authoritative meaning, then the decree is indefinite, and the defendants have no guide except that they must refrain from actual violence or threats of violence. The authorities do not sustain this proposition. If these defendants had threatened complainants’ teamsters that, unless they ceased to work for them and joined the union, they had the power, and would use it, to induce all merchants not to sell them any goods by which they might support themselves and families, and had carried out this threat by issuing boycotting circulars, and notifying merchants personally, by their committees, that they must cease to sell goods to these men, there would have been no act or threat of violence. But would the boycott or conspiracy have been lawful ? May these powerful organizations thus trample with impunity upon the right of every citizen to buy and sell his goods or labor as he chooses ? This is not a question of competition, but rather an attempt to stifle competition. It is a question of the right to exist. If there be no redress from such wrongs, then the government is impotent indeed. But such a combination is a criminal conspiracy at the common law, and in some States, in order to remove all doubt, is made so by statute.
In State v. Glidden, supra, no act or threat of violence was charged in the indictment or proved upon the trial. The charge was that,—
‘ ‘ If the corporation did not yield to their demands, the defendants and their associates would in like manner *522represent to and threaten all persons dealing with the corporation; and that they could and would so control, boycott, and injure the business customers of such persons, as through fear, and by the to-be threatened and concerted withdrawal of the patronage of the defendants, and by stopping and preventing the patronage of others through threats and intimidations, and by other unlawful means, to compel such customers, though against their will, to cease doing business with the subscribers and others, patrons of the corporation; and that the defendants would not give up or abandon these proceedings to injure the business of the corporation until they had either destroyed said business, and prevented it from being carried on, or until the corporation should comply with their demands.”
That case and this are substantially alike. In order to induce complainants to yield, the committee of the Trades Council informed them that they had substantially ruined one man. The decision of the court was unanimous, and in it is the following language:
“If we look at this transaction as it appears on the face of this information, we shall be satisfied that the defendants’ purpose was to deprive the Carrington Publishing Company of its liberty to carry on its business in its own way, although in doing so it interfered with no right of the defendants. The motive was a selfish one, — to gain an advantage unjustly, and at the expense of others,— and therefore the act was legally corrupt. As a means of accomplishing the purpose, the parties intended to harm the Carrington Publishing Company, and therefore it was malicious. It seems strange that in this day, and in this free country, — a country in which law interferes so little with the liberty of the individual, — it should be necessary to announce from the bench that every man may carry on his business as he pleases, and may do what he will with his own, so long as he does nothing unlawful, and acts with due regard to the rights of others; and that the occasion for such an announcement should be, not an attempt by government to interfere with the rights of the citizen, nor by the rich and powerful to oppress the poor, but an attempt by a large body of workingmen to control, by means little, if any, better than force, the action of employers. The defendants and their associates said to *523the Carrington Publishing Company: ‘You shall discharge the men you have in your employ, and you shall hereafter employ only such men as we shall name. It is true we have no interest in your business, we have no capital invested therein, we are in no wise responsible for its losses or failures, we are not directly benefited by its success, and we do not participate in its profits; yet we have a right to control its management, and compel you to submit to our dictation.’ The bare assertion of such a right is startling. The two alleged rights cannot possibly co-exist. One or the other must yield.
“If the defendants have the right which they claim, then all business enterprises are alike subject to their dictation. No one is safe in engaging in business, for no one knows whether his business affairs are to be directed by intelligence or ignorance, — whether law and justice will protect the business, or brute force, regardless of law, will control it; for it must be remembered that the exercise of the power, if conceded, will by no means be confined to the matter of employing help. Upon the same principle, and for the same reasons, the right to determine what business others shall engage in, when and where it shall be carried on, etc., will be demanded, and must be conceded. The principle, if it once obtains a foothold, is aggressive, and is not easily checked. It thrives on what it feeds on, and is insatiate in its demands. More requires more. If a large body of irresponsible men demand and receive power outside of law, over and above law, it is not to be expected that they will be satisfied with a moderate and reasonable -use of it. All history proves that abuses and excesses are inevitable. The exercise of irresponsible power by men, like the taste of human blood by tigers, creates an unappeasible appetite for more.
“ Business men have a general understanding of their rights under the law, and have some degree of confidence that the government, through its courts, will be able to protect those rights. This confidence is the cornerstone of all business. But if their rights are such only as a secret and irresponsible organization is willing to concede to them, and will receive only such protection as such an organization is willing to give, where is that confidence which is essential to the prosperity of the country ? ”
The true principle is thus stated:
“It is in the line of competition, and every way just, *524for a laborer to seek an enhancement of his wages, and for an employer to desire to depress them. The end is lawful, and especially in the laborer it is commendable. But when the means devised for this just end is the destruction of competition by mien combining to shut others out from the benefits which they claim for themselves, or to violate their agreements, or to commit assault and battery and other breaches of the peace, or to wield the power of numbers for the impoverishment of those who refuse to join or co-operate with them, or to move suddenly and together in a manner to injure the public, or even one person, the conspiracy is a public harm, calling loudly for punishment.” 2 Bish. New Cr. Law, § 230, par. 2.
In Springhead Spinning Co. v. Riley, supra, the publication of placards and advertisements, which was part of a scheme to prevent persons from working, and which did intimidate and prevent them, was, upon demurrer to the bill, enjoined, though no violence was threatened. The vice chancellor said:
“Upon the general question whether this court can interfere to prevent these unlawful proceedings by workmen issuing placards amounting to intimidation, and whether acts of intimidation generally would go to the destruction of property, that will probably have ultimately to be decided at the hearing of this cause. In the meantime I would only make this observation: That by the act of parliament it is recited that all such proceedings are injurious to trade and commerce, and dangerous to ■ the security and personal freedom of individual workmen, as well as the security of the property and persons of the public at large; and if it should turn out that this court has jurisdiction to prevent these misguided and misled workmen from committing these acts of intimidation, which go to the destruction of that property which is the soui’ce of their own support and comfort in life, I can only say that it will be one of the most beneficial jurisdictions that this court ever exercised.”
In Casey v. Typographical Union, 45 Fed. 135 (12 L. R. A. 195), the attempt was to compel complainant to unionize his establishment. No violence or threats of violence were used. Otherwise the case is the parallel of this. The court say of it, at page 143:
*525“It was an organized conspiracy to force the complainant to yield his right to select his own workmen, and submit himself to the control of the union, and allow it to regulate prices for him, and to determine whom he should employ and whom discharge. In other words, it was and is an organized effort to force printers to come into the union, or be driven from their calling for want of employment, and to make the destruction of the complainant’s business the penalty for his refusing to surrender to the union. Whatever moral obligation may have been incurred by complainant by reason of his promises to unionize his office, they were wholly without consideration, and they amount to nothing whatever, in law or in equity. No case has been cited where, upon a proper showing of facts, an unsuccessful appeal has been made to a court of chancery to restrain a boycott. The authorities are all the other way. At common law an agreement to control the will of employers by improper molestation was an illegal conspiracy.”
Similar language will be found in other of the cases above cited and in others not cited.
The term ‘ ‘ boycott ” has been defined by lexicographers and courts. Cent. Dict.; State v. Shelton, 22 Va. Law J. 329; Brace v. Evans, 3 Ry. & Corp. Law J. 561; Toledo, etc., R. Co. v. Pennsylvania Co., 54 Fed. 738 (19 L. R. A. 387). In Bracer Evans, supra, the court say: “The word ‘boycott’ in itself implies a threat.”
In Toledo, etc., R. Co. v. Pennsylvania Co., it is said:
‘ ‘ The word ‘ boycott ’ is usually understood as a combination of many to cause a loss to one person by coercing others, against their will, to withhold from him their beneficial business intercourse, through threats that, unless those others do so, the many will cause similar loss to them.”
Undoubtedly, this is the common understanding of its meaning.
The law sanctions only peaceful means, which leave every one to the exercise of his own free will. The boycott, condemned by the law, is not alone that accompanied by violence and threats of violence, but that where the means used are threatening in their nature, and intended and *526naturally tend to overcome, by fear of loss of property, the will of others, and compel them to do things which they would not otherwise do. Erie, C. J., speaking of the laborer’s rights, says:
“Every person has a right under the law, as between himself and his fellow subjects, to full freedom in disposing of his own labor or his own capital, according to his own will. It follows that every other person is subject to the correlative duty arising therefrom, and is prohibited from any obstruction to the fullest exercise of this right which can be made compatible with the exercise of similar rights by others.” Erie, Trades Unions, 12; Allen v. Flood, 23 App. Cas. 1, 75.
There is nothing upon the record to show, nor is it claimed, that the defendants the Teamsters’ Union and the Trades Council are unlawful combinations or organizations. The right of such organizations to exist has always been recognized. Chief Justice Shaw, in 1842, in Com. v. Hunt, supra, recognized them as lawful, and uses this illustration:
“Suppose a class of workmen, impressed with the manifold evils of intemperance, should agree with each other not to work in a shop in which ardent spirit was furnished, or not to work in a shop with any one who used it, or not to work for an employer who should, after notice, employ a journeyman who habitually used it; the consequences might be the same. A workman who should still persist in the use of ardent spirit would find it more difficult to get employment; a master employing such an one might, at times, experience inconvenience in his work, in losing the services of a skillful, but intemperate, workman. Still it seems to us that as the object would be lawful, and the means not unlawful, such an agreement could not be pronounced a criminal conspiracy. ”
It is urged that courts of equity will not restrain the publication of a libel, and that this boycotting circular is a libel, the publication and circulation of which cannot be enjoined. The same claim was made that courts of equity have no jurisdiction to restrain the commission of a crime. But the answer is, and always has been, that parties can*527not interpose this defense when the acts are accompanied by threats, express or covert, or intimidation and coercion, . and the accomplishment of the purpose will result in irreparable injury to, and the destruction of, property rights.
If all there was to this transaction was the publication of a libelous article, the position would be sound. It is only libelous in so far as it is false. ' Its purpose was not alone to libel complainants’ business, but to use it for the purpose of intimidating and preventing the'public from trading with the complainants. It called upon them to boycott them. The defendants, by their conduct, gave all the patrons of complainants, and others as well, the meaning they attached to the word “boycott,” and they all evidently understood it as the defendants interpreted it by their conduct and acts. It is true that, under our Constitution, no one can be enjoined from publishing a libel.' (Const. Mich. art. 4, § 42.) By this provision, every person is entitled to “freely speak, write, and publish his . sentiments on all subjects, being responsible for the abuse of such right.” See Hamilton-Brown Shoe Co. v. Saxey, 131 Mo. 221 (52 Am. St. Rep. 622).
We are not unmindful of the difficulty often presented to the courts to determine what constitutes an unlawful boycott, and to determine what acts come within the jurisdiction of the courts to enjoin and punish, and what belong to the legislative department to protect the public against. As already shown, injury, or even ruin, to one’s business, may result from lawful competition and combination of either labor or capital, and, in such cases, the public are indirectly injuriously affected. In both England and in some of the United States these combinations, which are supposed to injuriously affect the public, have been the subject of legislation, and unlawful combinations have been defined, and punishment thereof provided. The aim of the courts has been, not to introduce into their decisions new principles, but to apply old and well-established ones, for the equal protection of all persons. In Pasley v. Freeman, 3 Term R. 63, Ashhurst, J., said:
*528“Where cases are new in their principle, there I admit that it is necessary to have recourse to legislative interposition in order to remedy the grievance; but where the case is only new in the instance, and the only question is upon the application of a principle recognized in the law to such new case, it will be just as competent to courts of justice to apply the principle to any case which may arise two centuries hence as it was two centuries ago. If it were not, we ought to blot out of our law books one-fourth part of the .cases that are to be found in them.”
This rule is recognized in Arthur v. Oakes, 11 C. C. A. 209, 63 Fed. 310 (25 L. R. A. 414), and by Justice Champlin in Burke v. Smith, 69 Mich. 395.
The case of Allen v. Flood, supra, is a forcible illustration of the difficulty, even in judicial minds, to agree. That case was really a contest between two labor unions, — the Shipwrights’' Provident Union and a society of boilermakers and ironworkers. The latter ' denied the right of shipwrights to do ironwork upon vessels. The Glengall Company, for which both parties were at work, had a contract to repair a ship. Forty ironworkers and the plaintiffs, Flood and Taylor, shipwrights, were at work on the job. The ironworkers learned that plaintiffs had just before worked on a similar job, where they did ironwork, and called in Allen, their district delegate. Allen informed the agents of the Glengall Company that the ironworkers would quit work unless they discharged plaintiffs. The company discharged plaintiffs, but in doing so violated no contract, as they had the right to discharge them at any time. They, however, had an expectancy of continued employment, and but for the statement of Allen would have been retained. Flood and Taylor sued Allen in tort. A recovery was had in the trial court. The case was taken to the court of appeals, and sustained by a unanimous decision. It was then appealed to the house of lords, and the opinions of 8 judges were presented, 6 of whom were for sustaining the judgment. Of the 9 lords, 6 were against the judgment and 3 for it. Of the 21 judges and lords, 13 held the action of Allen to be *529an unlawful interference with the freedom of labor, and actionable. This case, therefore, to other courts than those'of England, is mainly instructive in the learned and exhaustive opinions rendered. The majority of the lords appear to have based their opinion upon the fact that there was no conspiracy; that the Glengall Company had violated no contract in discharging plaintiffs; and that the ironworkers had the right to leave, and to threaten to leave, their employment for any reason whatever.
The decree must be modified so as to enjoin picketing, the distribution of the boycotting circular, and all acts of intimidation and coercion.
The importance of this case, and the fact that no such case has before been presented to this court, constitute our excuse for the unusual length of the opinion.
The other Justices concurred.